Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Columbia, Maryland
DETAILED ACTION
As per the instant application having Application No. 16/878,383, the amendment filed on 9/26/2020 is acknowledged. Claim 11 has been amended and claims 1-20 are pending. 
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 9/26/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
TERMINAL DISCLAIMER
The terminal disclaimer filed on 1/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,678,703 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

OBJECTIONS
Claim Objections
Claim 11 is objected to because of the following informalities:  The limitations “addresses in the to corresponding logical addresses” should be corrected to read “addresses in the corresponding logical addresses”.  Appropriate correction is required.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9, 11-13, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2018/0088805) in view of Sundararaman et al. (US 2014/0310499) and Thomas et al. (US 2018/0024920).
As per claim 1. A computer storage device, comprising: a host interface; a controller; non-volatile storage media; and firmware containing instructions which, when executed by the controller, instruct the controller to at least: generate a first namespace map mapping, according to a first block size, blocks of first logical addresses defined in a namespace to first blocks of second logical addresses defined for an entire capacity of the non-volatile storage media; translate the first logical addresses defined in the namespace to physical addresses for the non-volatile storage media using the first namespace map; [Kanno teaches “The mapping management between the LBA and the physical address is performed using a lookup table ( LUT) 33 which serves as a logical/physical address conversion table. The lookup table ( LUT) 33 is created in units of predetermined management size, and manages the mapping between the LBA and the physical address in units of the management size.” (par. 0031) “The namespace management section 24 can manage a plurality of logical address spaces (LBA spaces) corresponding to the plurality of namespaces in order to handle the SSD 3 as a plurality of drives. In the respective namespaces, LBA ranges (LBA0 to LBAn-1) are allocated. The size of the LBA range (that is, the number of LBAs) may vary depending on the namespace. Each LBA range starts from LBA0. A designated number of blocks are allocated for each namespace. The number of allocated blocks may be different depending on the namespaces. The namespace management section 24 may separately manage the mapping between the LBA and the physical address in each namespace using a different LUT for each namespace (thus teaching a map for each namespace). For example, in the case of the namespace (first area) of NSID #1, the controller 4 manages the mapping between the LBA of the namespace of NSID #1 and the physical address of the first area in units of the management size using the LUT for the namespace of NSID #1. In the case of the namespace (n-th area) of NSID #n, the controller 4 manages the mapping between the LBA of the namespace of NSID #n and the physical address of the n-th area in units of the management size using the LUT for the namespace of NSID #n.” (par. 0109; fig. 8 and related text)] where Kanno does not expressly teach the management unit in a first LUT according to a first block size, nor the first logical addresses defined in a 
 determine a second block size; generate a second namespace map mapping, according to the second block size, blocks of the first logical addresses defined in the namespace to second blocks of the second logical addresses defined for the entire capacity of the non-volatile storage media; and translate the first logical addresses defined in the namespace to the physical addresses for the non-volatile storage media using the second namespace map [Kanno teaches “The mapping management between the LBA and the physical address is performed using a lookup table ( LUT) 33 which serves as a logical/physical address conversion table. The lookup table ( LUT) 33 is created in units of predetermined management size, and manages the mapping between the LBA and the physical address in units of the management size.” (par. 0031) “The namespace management section 24 can manage a plurality of logical address spaces (LBA spaces) corresponding to the plurality of namespaces in order to handle the SSD 3 as a plurality of drives. In the respective namespaces, LBA ranges (LBA0 to LBAn-1) are allocated. The size of the LBA range (that is, the number of LBAs) may vary depending on the namespace. Each LBA range starts from LBA0. A designated number of blocks are allocated for each namespace. The number of allocated blocks may be different depending on the namespaces. The namespace management section 24 may separately manage the mapping between the LBA and the physical address in each namespace using a different LUT for each namespace (thus teaching a map for each namespace). For example, in the case of the namespace (first area) of NSID #1, the controller 4 manages the mapping between the LBA of the namespace of NSID #1 and the physical address of the first area in units of the management size using the LUT for the namespace of NSID #1. In the case of the namespace (n-th area) of NSID #n, the controller 4 manages the mapping between the LBA of the namespace of NSID #n and the physical address of the n-th area in units of the management size using the LUT for the namespace of NSID #n.” (par. 0109; fig. 8 and related text)] where Kanno does not expressly teach the management unit in a second LUT according to a second block size, nor the first logical addresses defined in the second namespace to first blocks of second logical addresses defined for an entire capacity of the non-volatile storage media.  
With respect to the limitations of first and second management units corresponding to first and second block sizes and first logical addresses of each names space mapped to second logical addresses of each names space defined for the storage media, Sundararaman teaches [“In the FIG. 1A embodiment, the upper-level I/O namespace comprises a logical address space 122 comprising a group, set, collection, range, and/or extent of identifiers. As used herein, an "identifier" or a "logical identifier" (LID)” (par. 0076) “the translation module 124 ties LIDs of the logical address space 122 to virtual addresses 195 of the storage resource 190 by use of a forward map 125. The forward map 125 may be configured to map any logical identifier to any virtual address 195. The translation module 124 may, therefore, correspond to an intermediate translation layer 121 between LIDs of the logical address space 122 and storage units 197 of the storage resource 190. A LID may map to one or more virtual addresses 195, which may be mapped to respective storage units 197.” (par. 0078) (thus, mapping first logical addresses of each names space mapped to second logical addresses of each names space defined for the storage media) “the data services module 110 may configure the virtual blocks 145 to utilize different storage resources 190 having different, respective block sizes… The data services module 110 may be configured to select a block size (e.g., configuration for the virtual blocks 145) based on any number of factors” (par. 0080) “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134) (thus teaching first and second block sizes for LIDs corresponding to each namespace)]. 
Kanno and Sundararaman are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Kanno to include first and second management units corresponding to first and second block sizes and first logical addresses of each names space mapped to second logical addresses of each names space defined for the storage media as taught by Sundararaman since doing so would provide the benefits of [allowing the storage module to utilize storage devices of different block size and for example, allow storage module to batch I/O requests, match a block size of one or more clients 106, etc. (par. 0080)]. 
The combination of Kano and Sundararaman does not expressly teach the second logical addresses of each namespace mapped for the entire capacity of the storage media; however, regarding [“the controller 102, via the block address entropy module 112, generates and maintains a logical block address (LBA) range data structure 608 for each open block 606 in the NVM memory to track what LBA ranges are associated with the data that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100. In one implementation, each entry 610 is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table that covers the full logical address range addressable in the NVM system.“ (par. 0043; fig. 6 and related text)].
Kanno, Sundararaman and Thomas are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kano and Sundaram to have second logical addresses of each namespace mapped for the entire capacity of the storage media as taught by Thomas since doing so would provide the benefits of [improving addressability of the entire storage device space].  . 
Therefore, it would have been obvious to combine Kanno, Sundararaman and Thomas for the benefit of creating a storage system/method to obtain the invention as specified in claim 1. 
As per claim 2. The computer storage device of claim 1, wherein the first blocks have no more than one block of a size different from the first block size [Sundararaman teaches “the data services module 110 may configure the virtual blocks 145 to utilize different storage resources 190 having different, respective block sizes… The data services module 110 may be configured to select a block size (e.g., configuration for the virtual blocks 145) based on any number of factors” (par. 0080) “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)]; where it would have been obvious to one having ordinary skill in the art to modify the system/method of the combination of Kanno, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 3. The computer storage device of claim 2, wherein the second blocks have no more than one block of a size different from the second block size [The rationale in the rejection of claim 2 is herein incorporated where the same rationale would apply for the second blocks].  
As per claim 4. The computer storage device of claim 3, wherein the second block size is a multiple of the first block size [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb (thus, a multiple of the first), and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)].  
As per claim 5. The computer storage device of claim 3, wherein the first block size is a multiple of the second block size [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb (thus, a multiple of the first), and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)], it would have been obvious to have the second block size be a multiple of the first since doing so would provide flexibility of design and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 6. The computer storage device of claim 3, wherein the first block size is a power of two and the second block size is a power of two [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)], which includes powers of two.  
As per claim 7. The computer storage device of claim 3, wherein the instructions are configured to further instruct the controller to: before generating the second namespace map, adjust the first namespace map such that the second namespace map is generated with no more than one block having a size different from the second block size [Kanno teaches “The controller 4 maps each LBA corresponding to the written data to each physical address on the NAND memory 5 through the updating of the LUT 33.” (par. 0091; pars. 0140-0141). Sundararaman teaches “The relocation operation may further comprise updating the forward map 125 to bind LID V to the storage unit 358C, and appending a corresponding mapping entry 163W to the metadata log 160,” (par. 0161) and “a) updating the forward map to associate the first virtual identifier with a second, different logical identifier, and b) recording a logical manipulation entry corresponding to the logical move operation” (claim 2) where “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N.” (par. 0136) thus when updating the map to point to a different storage resource, different block size are used according to the update of the map/adjustment]. Where relocating data would comprise adjusting a first mapped area before generating entries/updating a second map area. Additionally, it would be obvious to adjust the first In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 9. The computer storage device of claim 2, wherein the second blocks have more than one block of a size different from the second block size; and the instructions are configured to further instruct the controller to: adjust the second namespace map such that the second namespace map has no more than one block having a size different from the second block size [Kanno teaches “The controller 4 maps each LBA corresponding to the written data to each physical address on the NAND memory 5 through the updating of the LUT 33.” (par. 0091; pars. 0140-0141). Sundararaman teaches “The relocation operation may further comprise updating the forward map 125 to bind LID V to the storage unit 358C, and appending a corresponding mapping entry 163W to the metadata log 160,” (par. 0161) and “a) updating the forward map to associate the first virtual identifier with a second, different logical identifier, and b) recording a logical manipulation entry corresponding to the logical move operation” (claim 2) where “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N.” (par. 0136) thus when updating the map to point to a different storage resource, different block size are used according to the update of the map/adjustment]. Additionally, it would be obvious to adjust the first namespace map such that the second namespace map has no more than one block having a size different from the second block size or modify the number of blocks of each size within the second LUT or namespace map since doing so would provide flexibility of design and adaptability in the storage device. It has been held that discovering an optimum value of a result effective variable involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 11. The computer storage device of claim 1, wherein the first logical addresses defined in the namespace are translated to the physical addresses for the non-volatile storage media by: translating the first logical addresses in the to corresponding logical addresses in the namespace first blocks; and translating, independent of namespace, the corresponding logical addresses to the physical [Kano teaches The namespace management section 24 may separately manage the mapping between the LBA and the physical address in each namespace using a different LUT for each namespace (thus teaching a map for each namespace). For example, in the case of the namespace (first area) of NSID #1, the controller 4 manages the mapping between the LBA of the namespace of NSID #1 and the physical address of the first area in units of the management size using the LUT for the namespace of NSID #1. In the case of the namespace (n-th area) of NSID #n, the controller 4 manages the mapping between the LBA of the namespace of NSID #n and the physical address of the n-th area in units of the management size using the LUT for the namespace of NSID #n.” (par. 0109; fig. 8 and related text).  Sundararaman teaches “In the FIG. 1A embodiment, the upper-level I/O namespace comprises a logical address space 122 comprising a group, set, collection, range, and/or extent of identifiers. As used herein, an "identifier" or a "logical identifier" (LID)” (par. 0076) “the translation module 124 ties LIDs of the logical address space 122 to virtual addresses 195 of the storage resource 190 by use of a forward map 125. The forward map 125 may be configured to map any logical identifier to any virtual address 195. The translation module 124 may, therefore, correspond to an intermediate translation layer 121 between LIDs of the logical address space 122 and storage units 197 of the storage resource 190. A LID may map to one or more virtual addresses 195, which may be mapped to respective storage units 197.” (par. 0078)].  
As per claim 12. A method implemented in a computer storage device having a non-volatile storage media, the method comprising: generating a first data mapping, according to a first block size, blocks of first logical addresses defined in a named portion of the non-volatile storage media to first blocks of second logical addresses defined for an entire capacity of the non-volatile storage media; translating the first logical addresses defined in the named portion of the non-volatile storage media to physical addresses for the non-volatile storage media using the first data; determining a second block size; generating a second data mapping, according to the second block size, blocks of the first logical addresses defined in the named portion of the non-volatile storage media to second blocks of the second logical addresses defined for the entire capacity of the non-volatile storage media; and translating the first logical addresses defined in the named portion of the non-volatile storage media to the physical addresses for the non-volatile storage media using the second data [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 13. The method of claim 12, wherein the computer storage device has a plurality of named portions of the non-volatile storage media [Kanno teaches “The namespace management section 24 can manage a plurality of logical address spaces (LBA spaces) corresponding to the plurality of namespaces in order to handle the SSD 3 as a plurality of drives” (par. 0109). Sundararaman “In the FIG. 1A embodiment, the upper-level I/O namespace comprises a logical address space 122 comprising a group, set, collection, range, and/or extent of identifiers. As used herein, an "identifier" or a "logical identifier" (LID)” (par. 0076)].  
As per claim 16. The method of claim 12, wherein the first block size is a multiple of the second block size; and the second data is obtained by splitting the first blocks to identify the second blocks [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A, mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)]; thus, first blocks may be multiple of second blocks. Having two addresses to each block etc. may include splitting blocks to identify other blocks in order to meet the desired block size.  Additionally, modifying blocks to be a certain size would have been obvious to one of ordinary skill before the effective date of the invention since doing so would provide flexibility of design and adaptability in the storage device. It has been held that discovering an optimum value of a result effective variable involves routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
As per claim 17. The method of claim 12, wherein the second block size is a multiple of the first block size; and the second data is obtained by combining the first blocks to identify -- 57 --Patent Application the second blocks [Sundararaman teaches “The translation module 124 may be further configured to manage translations between virtual addresses 195 and virtual blocks 145A-N. As disclosed above, the virtual blocks 145A-N may be configured to determine a storage granularity of the LIDs and/or manage differences between block sizes of the storage resources 190A-N. In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A (which includes combining first blocks to identify second blocks), mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)].  
As per claim 18. The method of claim 17, wherein at least one of the second blocks is identified as a portion of a block having the second block size [Sundararaman teaches “the data services module 110 may configure the virtual blocks 145 to utilize different storage resources 190 having different, respective block sizes… The data services module 110 may be configured to select a block size (e.g., configuration for the virtual blocks 145) based on any number of factors” (par. 0080) “…In the FIG. 2B embodiment, the storage resource 190A may be configured with a block size of 1 kb, the storage resource 190B may have a block size of 2 kb, and the storage resource 190N may have a block size of 512 bytes. The translation module 124 may configure the LIDs to reference 2 kb blocks, which may comprise mapping two virtual addresses 195A to each virtual block 145A (which includes combining first blocks to identify second blocks and having a second block as a portion of a block having the second size), mapping one virtual address 195B to each virtual block 145B, mapping four virtual addresses 195N to each virtual block 145N, and so on.” (par. 0134)].  
As per claim 20. A non-transitory computer storage medium storing instructions which, when executed by a controller of a computer storage device having a non-volatile storage media, cause the controller to perform a method, the method comprising: generating a first data mapping, according to a first block size, blocks of first logical addresses defined in a named portion of the non-volatile storage media to first blocks of second logical addresses defined for the non-volatile storage media in entirety; translating the first logical addresses defined in the named portion of the non-volatile storage media to physical addresses for the non-volatile storage media using the first data; determining a second block size; generating a second data mapping, according to the second block size, blocks of the first logical addresses defined in the named portion of the non-volatile storage media to second blocks of the second logical addresses defined for the non-volatile storage media in entirety; and translating the first logical addresses defined in the named portion of the non-volatile storage media to the physical addresses for the non-volatile storage media using the second data [The rationale in the rejection of claim 1 is herein incorporated].  

Claims 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2018/0088805) in view of Sundararaman et al. (US 2014/0310499) and Thomas .
As per claim 8. The combination of Kanno, Sundararaman and Thomas teaches The computer storage device of claim 7, but does not expressly disclose wherein the first namespace map is adjusted in a background process; however, regarding these limitations, Lee teaches [“Moreover, during the time where the nonvolatile memory device remains in the busy state, controller 1000 may perform other functions, including background operations, such as various flash translation layer (FTL) functions and garbage collection, merge operations, update operations of map data, backup operations storing map data into the storage device, etc.” (par. 0034)].  
Kanno, Sundararaman, Thomas and Lee are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kanno, Sundararaman and Thomas to have the first namespace map is adjusted in a background process as taught by Lee since doing so [“improves the operating speed of the data storage system” (par. 0034)].
Therefore, it would have been obvious to combine Kanno, Sundararaman and Thomas with Lee for the benefit of creating a storage system/method to obtain the invention as specified in claim 8.
As per claim 10. The computer storage device of claim 9, wherein the second namespace map is adjusted in a background process [The rationale in the rejection of claim 8 is herein incorporated].    
As per claim 19. The method of claim 18, further comprising: adjusting the first data to consolidate first blocks in the second blocks such that the second blocks have only one block that is smaller than the second block size [The rationale in the rejection of claim 8 is herein incorporated].  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2018/0088805) in view of Sundararaman et al. (US 2014/0310499) and Thomas et al. (US 2018/0024920) as applied in the rejection of claims 13 above, and further in view of Johnson et al. (US 2004/0236924).
[“By providing the ability to independently set block transfer size for portions of memory, and to dynamically adjust those values according to the historical use of the portion of memory, the performance of a computer system is enhanced.” (par. 0009)].  
Kanno, Sundararaman, Thomas and Johnson are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Kanno, Sundararaman and Thomas to have wherein the second block size is determined based on a usage history of the computer storage device as taught by Johnson since doing so [enhances the performance of the computer system].
Therefore, it would have been obvious to combine Kanno, Sundararaman and Thomas with Johnson for the benefit of creating a storage system/method to obtain the invention as specified in claim 14.
As per claim 15. The method of claim 13, wherein the second block size is determined based on usage histories of a plurality of storage devices [The rationale in the rejection of claim 14 is herein incorporated].  
ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant's arguments filed on 1/28/2019 have been fully considered but they are not persuasive. 
As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]).
Applicant argues “Thomas and its description are about a mapping between logical addresses and physical addresses… Thomas merely indicates that when each piece of an entire table of Thomas covers the mapping from a portion of the entire logical address range (to some physical addresses), the complete collection of the pieces covers the mapping from the entire logical address range (to respective physical addresses). However, Thomas does not disclose the logical-to-logical mapping from a namespace to the logical address space formed on the entire capacity of a storage device… the inventions disclosed in the present application use a namespace map to map logical addresses to logical addresses, before a logical address is mapped to a physical address, as illustrated in FIG. 5 of the present application… a logical address… in a particular namespace… is initially mapped, via a namespace map… to a mapped logical address… which is then further mapped into a physical address… logical address spaces of different namespaces can be initially mapped into a common space defined on the entire capability of the storage device… Thus, the inventions of the present application allow the use of the same logical-to-physical mapping to be used in connection with smaller namespace maps that map the logical address spaces of different namespaces into the common logical address space…”
In response, these arguments have been fully considered but they are not deemed persuasive. 
First, Applicant should note that the sections of the Specification upon which Applicant relies in the arguments (FIG. 5 and parts of the Specification referred to in the arguments) are not read into the claims. Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “logical address spaces of different namespaces can be initially mapped into a common space defined on the entire capability of the storage device… Thus, the inventions of the present application allow the use of the same logical-to-physical mapping to be used in connection with smaller namespace maps that map the logical address spaces of different namespaces into the common logical address space”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant’s arguments are directed toward Thomas for the most part; however, the pending claims have been rejection over Kanno in view of Sundararaman and Thomas what this combination would have suggested to one of ordinary skill in the art. 

Note that the pending claims merely require “a first namespace map mapping… first logical addresses defined in a namespace to first blocks of second logical addresses defined for an entire capacity of the non-volatile storage media… a second namespace map mapping… blocks of the first logical addresses defined in the namespace to second blocks of the second logical addresses defined for the entire capacity of the non-volatile storage media;” without any requirement or limitation dictating that the second logical addresses be part of a common map/space or that the first and second namespaces map to a common logical address space as argued by Applicant. 

Kanno has been relied upon for teaching different namespaces mapping to a physical address   space as [“The namespace management section 24 may separately manage the mapping between the LBA and the physical address in each namespace using a different LUT for each namespace” (par. 0109)], where, Kanno does not expressly refer to logical to logical mapping of the namespaces or mapping over an entire capacity but the combination of Sundaram and Kanno has been relied for teaching these limitations instead.
In this case, Thomas has not been relied upon for teaching logical-to-logical mapping as argued by Applicant but the combination of Kanno, Sundararaman and Thomas has been relied upon instead to teach this limitation as Sundararaman teaches [“the translation module 124 ties LIDs of the logical address space 122 to virtual addresses 195 of the storage resource 190 by use of a forward map 125. The forward map 125 may be configured to map any logical identifier to any virtual address 195 (thus logical to logical mapping). The translation module 124 may, therefore, correspond to an intermediate translation layer 121 between LIDs of the logical address space 122 and storage units 197 of the storage resource 190. A LID may map to one or more virtual addresses 195, which may be mapped to respective storage units 197.” (par. 0078) (thus, mapping first logical addresses of each names space mapped to second logical addresses of each names space defined for the storage media). Sundaram additionally teaches “two or more upper-level I/O namespaces may map to the same storage resource” (par. 0050)]. Note Sundaram teaches mapping LIDs to virtual blocks 145 having virtual addresses 195 which in turn are mapped to storage units 197 (fig. 1B and related text; par. 0080), thus clearly teaching logical to logical mapping. 
The combination of Kanno and Sundararaman does not expressly disclose logical addresses of each namespace mapped for the entire capacity of the storage media; however, regarding these limitations, Thomas teaches [“the controller 102, via the block address entropy module 112, generates and maintains a logical block address (LBA) range data structure 608 for each open block 606 in the NVM memory to track what LBA ranges are associated with the data that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100. In one implementation, each entry 610 is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table that covers the full logical address range addressable in the NVM system.“ (par. 0043; fig. 6 and related text)]. Note that as Thomas teaches the entire range addressable in the NVM system, this would map to the entire capacity of the storage system as claimed. There is no requirement or limitation being claimed dictating that this capacity refer to a physical capacity specifically being different than an addressable capacity. Thus, the capacity of the storage media as claimed does not preclude Thomas’ teachings from reading on the entire capacity of the storage media. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Kanno to include first and second management units corresponding to first and second block sizes and first logical addresses of each names space mapped to second logical addresses of each names space defined for the storage media as taught by Sundararaman since doing so would provide the benefits of [allowing the storage module to utilize storage devices of different block size and for example, allow storage module to batch I/O requests, match a block size of one or more clients 106, etc. (par. 0080)]; and to further have second logical addresses of each namespace mapped for the entire capacity of the storage media as taught by Thomas since doing so would provide the benefits of [improving addressability of the entire storage device space].  

Regarding all other Claims not specifically traversed above and whose rejections were upheld, the Applicant contends that the listed claims are allowable by virtue of their dependence on other allowable claims. As this dependence is the sole rationale put forth for the allowability of said dependent claims, the Applicant is directed to the Examiner's remarks above. Additionally, any other arguments the Applicant made that were not specifically addressed in this Office Action appeared to 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 1/6/2021.
CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received an action on the merits and are subject of a final rejection.    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



January 13, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135